Citation Nr: 1643099	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite of the right foot.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite of the left foot.

3.  Entitlement to a disability rating in excess of 10 percent for mild peripheral nerve injury to the right foot.

4.  Entitlement to a disability rating in excess of 10 percent for mild peripheral nerve injury to the left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a May 2015 Travel Board hearing.  The hearing transcript is of record.  

In July 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In March 2016, the Veteran submitted additional medical evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The residuals of frostbite of the right foot do not include tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis, at any time during the appeal period.

2.  The residuals of frostbite of the left foot do not include tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis, at any time during the appeal period.

3.  The right foot peripheral nerve injury is manifested by no more than mild, incomplete paralysis of the sciatic nerve; no more than moderate, incomplete paralysis of the posterior tibial nerve; and no more than mild paralysis of the internal saphenous nerve for the entire period on appeal.

4.  The left foot peripheral nerve injury is manifested by no more than mild, incomplete paralysis of the sciatic nerve; and no more than moderate, incomplete paralysis of the posterior tibial nerve for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of frostbite of the right foot have not been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7122 (2015).

2.  The criteria for a rating in excess of 20 percent for residuals of frostbite of the left foot have not been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3,321, 4.104, Diagnostic Code 7122 (2015).

3.  The criteria for a rating in excess of 10 percent for the mild peripheral nerve injury to the right foot have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8520, 8525, 8527 (2015).

4.  The criteria for a rating in excess of 10 percent for the mild peripheral nerve injury to the left foot have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 8520, 8525 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Residuals of Frostbite of the Right Foot and Left Foot

A December 1980 rating decision granted the Veteran service connection for residuals of frostbite of the right great toe, with a noncompensable rating, effective September 15, 1980.  In a February 1998 rating decision, the RO granted service connection for residuals of frostbite, left foot, with a 10 percent rating, effective January 12, 1998.  Residuals, frostbite, right great toe was re-characterized as residuals of frostbite of the right foot, and an increased rating of 10 percent was assigned, effective June 19, 1997.  Service connection was also granted for mild peripheral nerve injury, left foot, with a 10 percent rating, effective June 19, 1997; and mild peripheral nerve injury, right foot, with a 10 percent rating, effective June 19, 1997.  In a July 2005 rating decision, the RO granted separate increased ratings of 20 percent for residuals, frostbite, right foot and residuals of frostbite, left foot, effective March 31, 2005.  The Veteran filed his current claim for increased ratings in November 2008.

Cold injury residuals are evaluated under the criteria at 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  Under DC 7122, a 10 percent rating is prescribed when cold injury residuals are manifested by arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A note to DC 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under DC 7122.  A second note provides that each affected part is to be evaluated separately.  38 C.F.R. § 4.104.

On VA examination in February 2009, the Veteran complained of persistent,
severe burning pain in the feet and legs, which occurred especially when the weather was cold.  He also complained of dull pain in the feet and legs, which usually occurred during cold weather, and sharp pain in the feet and legs, which occurred when the weather was cold.  Examination of the right and left feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the great toes.  Palpation of the plantar surface of the right and left feet revealed no tenderness.  Weight-bearing examination of the Achilles tendon revealed normal alignment on the right and left.  Non-weight-bearing examination of the Achilles tendon revealed normal alignment on the right and left.  Pes planus was not present.  Pes cavus was not present.  There were no hammer toes on examination of the feet.  Morton's Metatarsalgia was not present.  Hallux valgus and hallux rigidus were not present.  There was no limitation with standing and walking, and the Veteran did not require any type of support with the shoes.

There was no profuse sweating, abnormal sensation, recurrent fungal infections, breakdown of the frostbite scars, changes in skin color, disturbances of nail growth, edema of the injured part, sleep disturbances due to pain, skin cancer, skin thickening or skin thinning and joint pain.  Treatment included Gabapentin, with benefit and without apparent side effects.  

Range of motion of the right and left ankle joint were as follows: dorsiflexion 20
degrees; plantar flexion 45 degrees.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the left, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The injured part was sensitive to the cold and the symptoms were feet and legs.  

During VA examination in June 2013, the Veteran reported symptoms of pain, which were described as throbbing, numbness and tingling.  He also reported using a cane for support.  The examiner noted right foot arthralgia or other pain, cold sensitivity, locally impaired sensation, and numbness.  No other pertinent physical findings, complications, conditions, signs, and/or symptoms resulting
from the cold injury were noted.  The Veteran's functional impairment was described as difficulty walking and sitting for long periods of time.

On VA examination in August 2015, signs and symptoms of the right and left foot included arthralgia or other pain and locally impaired sensation.  There was no evidence of osteoarthritis, osteoporosis or subarticular punched out lesions.  The examiner noted that there was numbness and locally impaired sensitivity to both feet, as a result of many years of tobacco and alcohol use, as reflected on EMG in August 2015, and supported by literature as a cause of the bilateral foot condition.

VA and private treatment records were also reviewed.  They show complaints and treatment related to the right and left foot frostbite residuals, but they do not contain evidence that shows that the Veteran's disabilities warrant higher ratings under the applicable diagnostic codes.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the residuals of frostbite of the right or left foot more closely approximate the criteria for a 30 percent rating under DC 7122, at any time during the period on appeal.  Specifically, although there is evidence on VA examination of arthralgia and other pain, numbness and cold sensitivity of both the right and left foot, there is no evidence of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of the right or left foot.  In this regard, the Board notes that on VA examination in September 2015, it was determined that the Veteran does not have degenerative joint disease of the right or left foot.  Accordingly, a rating in excess of 20 percent for the residuals of frostbite of the right foot or left foot is not warranted under DC 7122, at any time during the period on appeal.

The Board has also considered whether there is any other basis upon which a higher or separate evaluation would be warranted under another diagnostic code, but has found none.

Peripheral Nerve Injury to the Right Foot and Left Foot

Diagnostic Codes 8520-8730 address ratings for the paralysis, neuritis, and neuralgia of the peripheral nerves affecting the lower extremities.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the sciatic nerve, Diagnostic Codes 8525, 8625 and 8725 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the posterior tibial nerve, and Diagnostic Codes 8527, 8627 and 8727 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the internal saphenous nerve.

Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the rating schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520. 

Under DC 8525, a 30 percent disability rating is assigned for complete paralysis of the posterior tibial nerve, demonstrated by paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be fixed; adduction is weakened; plantar flexion is impaired.  A 20 percent disability rating is assigned for severe, incomplete paralysis.  A 10 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525. 

Under DC 8527, a 10 percent disability rating is assigned for severe to complete paralysis of the internal saphenous nerve.  A 0 percent (noncompensable) disability rating is assigned for mild to moderate paralysis of the internal saphenous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8527.

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the nerve injuries of the right and left feet more closely approximate the criteria for 20 percent ratings under any of the applicable diagnostic codes noted above, at any time during the period on appeal.  

On VA examination in February 2009, the Veteran reported daily, constant tingling and numbness, pain, anesthesia and weakness of the affected parts.  He also reported difficulty with prolonged walking.  There was no abnormal sensation and paralysis of the affected parts.  He was being treated with Gabapentin with benefit and without apparent side effects.  Examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness.  Posture was within normal limits.  Gait was within normal limits.  Neurological examination of the lower extremities showed that motor function was normal, but sensory function was abnormal, with findings of decreased light touch and pinprick.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Peripheral nerve examination revealed neuralgia.  There was sensory dysfunction demonstrated by decreased light touch and pinprick, but no motor dysfunction.  The examiner concluded that the most likely peripheral nerve involved was the bilateral sciatic nerve and distal branches.  

On VA examination in June 2013, the Veteran reported chronic tingling, numbness, burning sensations and cramping, sporadic involuntary movement in both legs.  Muscle strength and reflex examination were normal.  There was no muscle atrophy noted.  Sensory examination of the right and left lower extremities revealed decreased sensation.  The examiner noted trophic changes attributable to peripheral neuropathy, described as absent hair on the lower extremities.  The Veteran's gait was normal.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were noted.  The examiner did not specifically identify the nerves affected by the Veteran's lower extremity neuropathy, but a June 2013 extremity study showed that it was the posterior tibial nerves of the lower extremities.  The VA examiner also failed to specifically state the level of severity of the Veteran's lower extremity peripheral neuropathy, but he did conclude that there was no change in the Veteran's diagnoses of a mild nerve injury of the right foot and left foot.  As such, the Board finds that at the time of the June 2013 examination, the Veteran was experiencing mild peripheral neuropathy of the right and left lower extremities, affecting the posterior tibial nerves.  

On VA examination in August 2015, the examiner found mild/moderate incomplete paralysis of the right posterior tibial nerve and mild incomplete paralysis of the internal saphenous nerve, for the right foot.  The sciatic nerve branches of the right and left feet were found to be normal.

Throughout the pendency of the appeal, the Veteran has been found on examination to have incomplete paralysis of the sciatic and posterior tibial nerves of the right and left feet, and paralysis of the internal saphenous nerve in the right foot.  However, as there is no evidence of more than mild, incomplete paralysis of the sciatic nerve in the right or left foot; no more than moderate, incomplete paralysis of the posterior tibial nerves of the right or left foot; and no more than mild paralysis of the internal saphenous nerve in the right foot, at any time during the appeal period, a rating in excess of 10 percent under Diagnostic Codes 8520, 8525 or 8527 are not warranted, at any time during the period on appeal.  The Board would further note that it has additionally considered whether separate ratings were warranted at any time as a result of findings that more than one nerve was symptomatic in the same leg at the same time, but as there is no such evidence, no such separate ratings are warranted.  For example, while injury to different nerves has warranted the maintenance of the 10 percent ratings for each lower extremity, there is no evidence that different nerves in the same leg were ever symptomatic at the same time.  

VA and private treatment records were also reviewed.  They show complaints and treatment related to the right and left lower extremity peripheral nerve injuries, but they do not contain evidence that shows that the Veteran's disabilities warrant higher ratings under the applicable diagnostic codes.

The Board has also considered whether there is any other diagnostic code upon which a higher or separate evaluation would be warranted, but has found none.

Extraschedular Consideration

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 20 percent ratings for the right and left foot frostbite residuals, or the 10 percent ratings for the peripheral nerve injuries to the right and left foot, for the entire rating period on appeal.  The symptomatology and functional impairment reported by the Veteran are fully contemplated by the 20 percent and 10 percent ratings under the diagnostic codes discussed below.  For these reasons, the Board finds that the schedular criteria are adequate to rate the right and left foot and right and left lower extremity disabilities, and referral for consideration of extraschedular ratings is not necessary.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

A rating in excess of 20 percent for residuals of frostbite of the right foot, is denied.

A rating in excess of 20 percent for residuals of frostbite of the left foot, is denied.

A rating in excess of 10 percent for mild peripheral nerve injury to the right foot, is denied.

A rating in excess of 10 percent for mild peripheral nerve injury to the left foot, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


